In re: Ronald G. Wikberg applying for writs of mandamus and habeas corpus.
Writ denied. The Trial Judge’s return shows that the application in that court for habeas corpus has been acted upon. Hence this application for mandamus is moot. Applicant’s right to apply here for review of the ruling on the application for habeas corpus is reserved.
BARHAM, J., and DIXON, J., concur in the denial.
Our docket #51,078, 257 La. 446, 242 So.2d 574 has a return by the trial court of a transcript of an evidentiary hearing in response to our order of January 13, 1971. Appointed counsel informed this court in that matter that the review of the trial court denial of the writ after the hearing in response to our order will be sought in this court. That matter is also pending awaiting proper application to this Court for review.